october uniform issue list number dollar_figure dollar_figure internal_revenue_service number info release date se t ge teb this responds to your e-mail dated date in which you requested information with respect to the tax-exempt status of lease-purchase arrangements of energy efficient equipment to municipalities and other political subdivisions the lessees under such lease-purchase arrangements lessor would lease energy efficient equipment to lessees a component of the lease- purchase would be the payment of interest by lessees lessees would make lease payments using a combination of income sources including savings resulting from the decrease in utility costs and incentive payments from the utility company to encourage utility use you specifically requested information concerning the fact that the incentive payments termed rebates from the utility company could exceed percent of the total lease payments you are concerned that interest_paid under the lease- purchase arrangement could be taxable because the incentive payments would be payments from a private person that exceeds percent of the proceeds during our telephone discussion regarding your hypothetical_transaction it became apparent that your concern was whether such a transaction would be treated as a private_activity_bond for failing the private_security_or_payment_test under sec_141 of the internal_revenue_code you stated during the discussion that the lessor would be the sole user of the energy efficient equipment in the hypothetical_transaction the private security of payment test is part of the private_activity_bond test found in sec_141 of the code under this test a private_activity_bond is one that meets the private_business_use_test of sec_141 and the security or payment test of sec_141 under the hypothetical_transaction no private use is present thus the lease arrangement would not constitute a private_activity_bond in addition there could be no private payment or security either this private security test requires that payment of principal or interest on the bonds must be either secured_by the property used for private_business_use or payments for such property the private payment test requires the payment of principal or interest to be derived from the property used in a private_business_use payment by a utility as an incentive would not meet either test since under the hypothetical_transaction there is no private use although outside the scope of your request for information the private_activity_bond test may be satisfied by meeting the private_loan_financing_test nothing in the hypothetical_transaction suggests the applicability of this test i hope that this information is helpful if you have any question please contact me at -------------------- my identification_number is ------------- also you may contact ------------------------ identification_number ------------- at --------------------- lynn e kawecki sincerely
